Exhibit PROMISSORY NOTE Due June 12, 2011 FOR VALUE RECEIVED, GPS Industries, Inc., a Nevada corporation (“Company”), hereby promises to pay to Hansen, Inc. a corporation organized under the laws of the Commonwealth of Pennsylvania (“Holder”), or its registered assigns, the sum of One Million Five Hundred Thousand Dollars (US$1,500,000.00) with interest from April 2, 2009 at the rate of 4.5% per annum on the unpaid balance until paid. In no event shall Holder be entitled to interest exceeding the maximum rate permitted by applicable law.If any excess interest is provided for or shall be adjudicated to be so provided for in this Note, then in such event: (i) the provisions of this paragraph shall govern and control; (ii) Company shall not be obligated to pay the amount of such interest to the extent that it is in excess of the maximum amount permitted by law, and the same shall be construed as a mutual mistake of the parties; and (iii) any such excess which may have been collected or attributed shall be subtracted from the then unpaid principal amount hereof, or refunded to Company. Both principal hereof and interest thereon are payable in lawful money of the United States of America at the offices of Holder as indicated in the official records of Company.Interest hereunder shall be computed on the basis of a year of three hundred sixty (360) days for the actual number of days elapsed (including without limitation a pro rata calculation for the first month hereof) and on a non-compounded basis. Interest payments in the amount of Five Thousand Six Hundred Twenty Five and NO/100 Dollars (US$5,625.00) shall be payable monthly in arrears on the first day of each month until June 12, 2011 (the “Due Date”); principal and any accrued but unpaid interest thereon shall be due and payable on the Due Date. This Note evidences all obligations owing by Company to Holder and its affiliates as of the date hereof. 1.Currency; Payments.All references herein to “dollars” or “$” are to U.S. dollars, and all payments on this Note shall be made in lawful money of the United States of America. 2.Optional Prepayment of Note.Company, at its option, may make payments in reduction of the principal outstanding on this Note at any time. 3.Replacement of Note.Upon receipt of evidence reasonably satisfactory to Company of the ownership of and the loss, theft, destruction or mutilation of this Note and (in the case of loss, theft or destruction) upon delivery of an indemnity agreement in an amount reasonably satisfactory to Company, or (in the case of mutilation) upon surrender and cancellation of the mutilated Note, Company will execute and deliver, in lieu thereof, a new Note of like tenor. - 1
